      Case 4:19-cv-02033-YGR Document 112 Filed 06/17/20 Page 1 of 9




 1 ROBBINS GELLER RUDMAN
     & DOWD LLP
 2 SHAWN A. WILLIAMS (213113)
   DANIEL J. PFEFFERBAUM (248631)
 3 KENNETH J. BLACK (248631)
   Post Montgomery Center
 4 One Montgomery Street, Suite 1800
   San Francisco, CA 94104
 5 Telephone: 415/288-4545
   415/288-4534 (fax)
 6 shawnw@rgrdlaw.com
   dpfefferbaum@rgrdlaw.com
 7 kennyb@rgrdlaw.com
          – and –
 8 MARK SOLOMON (151949)
   DANIELLE S. MYERS (259916)
 9 JUAN CARLOS SANCHEZ (301834)
   655 West Broadway, Suite 1900
10 San Diego, CA 92101
   Telephone: 619/231-1058
11 619/231-7423 (fax)
   marks@rgrdlaw.com
12 dmyers@rgrdlaw.com
   jsanchez@rgrdlaw.com
13
   Counsel to Interested Party Norfolk County Council
14 as Administering Authority of the Norfolk Pension Fund

15                                UNITED STATES DISTRICT COURT

16                               NORTHERN DISTRICT OF CALIFORNIA

17                                      OAKLAND DIVISION

18 In re APPLE INC. SECURITIES                  )   Case No. 4:19-cv-02033-YGR
   LITIGATION                                   )
19                                              )   CLASS ACTION
                                                )
20 This Document Relates To:                    )   STIPULATION AND PROPOSED ORDER
                                                )   REGARDING TRANSITION OF
21            ALL ACTIONS.                      )   LEADERSHIP AND APPOINTMENT OF
                                                )   LEAD PLAINTIFF AND LEAD COUNSEL
22

23

24

25

26

27

28


     4820-6786-6047.v2-6/17/20
      Case 4:19-cv-02033-YGR Document 112 Filed 06/17/20 Page 2 of 9




 1            Norfolk County Council as Administering Authority of the Nortfolk Pension Fund

 2 (“Norfolk”), its counsel Robbins Geller Rudman & Dowd LLP (“Robbins Geller”) and the

 3 Employees’ Retirement System of the State of Rhode Island (“Rhode Island”) and its counsel

 4 Labaton Sucharow LLP (“Labaton”), hereby submit this stipulation and proposed order in

 5 connection with the Court’s June 2, 2020 Order Granting in Part and Denying in Part Defendant’s

 6 Motion to Dismiss (ECF No. 110) (“Motion to Dismiss Order”) and the directive therein to meet and

 7 confer for the orderly transition of leadership.

 8            WHEREAS, on April 16, 2019, plaintiff City of Roseville Employees’ Retirement System

 9 commenced the above-captioned action (the “Action”) alleging violations of federal securities laws

10 during the period between November 2, 2018 and January 2, 2019, against Defendants Apple Inc.,

11 Timothy D. Cook and Luca Maestri (collectively, “Defendants”);

12            WHEREAS, on May 14, 2019, Priyam Reddy filed a substantially similar complaint against

13 these Defendants for violations of the federal securities laws alleging a class period of November 2,

14 2018 through January 2, 2019;

15            WHEREAS, on May 24, 2019, Steamfitters Local 449 Pension Plan filed a complaint against

16 these Defendants alleging violations of the federal securities laws alleging a class period of August

17 1, 2017 through January 2, 2019;

18            WHEREAS, pursuant to the Private Securities Litigation Reform Act of 1995 (“PSLRA”), 15

19 U.S.C. §78u-4, et seq., on June 17, 2019, several plaintiffs filed motions with the court to be

20 appointed lead plaintiff and lead counsel to oversee the putative class actions, including Norfolk and

21 Rhode Island. Among disputed issues between the lead plaintiff movants was the appropriate class

22 period to evaluate the investor movants’ alleged losses in connection with the allegations in the

23 Action, as Rhode Island asserted the largest financial loss in the period between August 1, 2017

24 through January 2, 2019 and Norfolk asserted the largest financial loss in the period between

25 November 2, 2018 and January 2, 2019. See ECF Nos. 26, 36;

26            WHEREAS, on August 13, 2019, the Court heard oral argument on the competing lead

27 plaintiff motions;

28
     STIPULATION AND PROPOSED ORDER REGARDING TRANSITION AND APPOINTMENT OF
     LEAD PLAINTIFF AND LEAD COUNSEL - 4:19-cv-02033-YGR                                              -1-
     4820-6786-6047.v2-6/17/20
      Case 4:19-cv-02033-YGR Document 112 Filed 06/17/20 Page 3 of 9




 1            WHEREAS, on August 14, 2019, the court issued an Order for Consolidation, Appointment

 2 as Lead Plaintiff and Approval of Selection of Counsel appointing Rhode Island as Lead Plaintiff

 3 and appointing Labaton as Lead Counsel (ECF No. 72) (“Lead Plaintiff Order”);

 4            WHEREAS, the August 14, 2019, Lead Plaintiff Order also set a schedule (later modified)

 5 for Lead Plaintiff’s filing of an amended complaint, briefing of a forthcoming motion to dismiss any

 6 amended complaint and provided that Norfolk may submit a request to file a brief supplementing

 7 the arguments made in Lead Plaintiff’s opposition to Defendants’ motion to dismiss. The Lead

 8 Plaintiff Order also stated that “the Court will reconsider its appointment of lead plaintiff as needed

 9 following a decision on the above-mentioned motion to dismiss.” ECF No. 72;

10            WHEREAS, on October 15, 2019, on behalf of Rhode Island, Labaton filed a Consolidated

11 and Amended Class Action Complaint for Violation of the Federal Securities Laws (ECF No. 85)

12 (“Amended Complaint”);

13            WHEREAS, on December 16, 2019, Defendants filed a Motion to Dismiss the Amended

14 Complaint. ECF No. 91;

15            WHEREAS on January 15, 2019, on behalf of Rhode Island, Labaton filed a Corrected

16 Consolidated and Amended Class Action Complaint for Violation of the Federal Securities Laws.

17 ECF No. 98;

18            WHEREAS, on January 30, 2020, Rhode Island filed an Opposition to Defendants’ Motion

19 to Dismiss. ECF No. 100;

20            WHEREAS, on February 7, 2020, on behalf of Norfolk, Robbins Geller filed a Motion for

21 Leave to File Plaintiff Norfolk Pension Fund’s Request to Submit Additional Briefing in Connection

22 with Defendant Apple’s Motion to Dismiss the Corrected Consolidated Complaint and Lead

23 Plaintiff’s Opposition Thereto (ECF No. 101) (“Motion for Leave”);

24            WHEREAS, on March 11, 2020, the Court heard oral argument on Defendants’ Motion to

25 Dismiss and Norfolk’s Motion for Leave;

26            WHEREAS, on June 2, 2020, the Court issued the Motion to Dismiss Order. The Motion to

27 Dismiss Order, among other things, denied the motion to dismiss with respect to all of the alleged

28 misrepresentations except for certain alleged misrepresentations on November 1, 2018 in ¶¶385 and
     STIPULATION AND PROPOSED ORDER REGARDING TRANSITION AND APPOINTMENT OF
     LEAD PLAINTIFF AND LEAD COUNSEL - 4:19-cv-02033-YGR                                               -2-
     4820-6786-6047.v2-6/17/20
      Case 4:19-cv-02033-YGR Document 112 Filed 06/17/20 Page 4 of 9




 1 386 of the Amended Complaint and concluded that “[b]ased upon the procedural history of this case,

 2 and the findings in this Order the Court intends to reconsider the motion for lead counsel as

 3 discussed at considerable length with counsel.” The Motion to Dismiss Order also directed that

 4 counsel for Rhode Island, Labaton, meet and confer with counsel for Norfolk, Robbins Geller, for

 5 the orderly transition of leadership;

 6            WHEREAS, counsel for Rhode Island and counsel for Norfolk have met and conferred

 7 consistent with the Motion to Dismiss Order and agree, subject to the approval of the Court, to the

 8 transition of leadership as follows:

 9            1.        Norfolk will serve as Lead Plaintiff in the Action;

10            2.        Robbins Geller, by selection of Norfolk, will serve as Lead Counsel in the Action;

11            3.        Rhode Island will remain as a named plaintiff in the Action; and

12            4.        Labaton will serve as additional counsel in the Action.

13 DATED: June 17, 2020                                 ROBBINS GELLER RUDMAN
                                                         & DOWD LLP
14                                                      SHAWN A. WILLIAMS
                                                        DANIEL J. PFEFFERBAUM
15                                                      KENNETH J. BLACK

16

17                                                                    s/ Shawn A. Williams
                                                                     SHAWN A. WILLIAMS
18
                                                        Post Montgomery Center
19                                                      One Montgomery Street, Suite 1800
                                                        San Francisco, CA 94104
20                                                      Telephone: 415/288-4545
                                                        415/288-4534 (fax)
21                                                      shawnw@rgrdlaw.com
                                                        dpfefferbaum@rgrdlaw.com
22                                                      kennyb@rgrdlaw.com

23

24

25

26

27

28
     STIPULATION AND PROPOSED ORDER REGARDING TRANSITION AND APPOINTMENT OF
     LEAD PLAINTIFF AND LEAD COUNSEL - 4:19-cv-02033-YGR                                               -3-
     4820-6786-6047.v2-6/17/20
      Case 4:19-cv-02033-YGR Document 112 Filed 06/17/20 Page 5 of 9




 1
                                                     ROBBINS GELLER RUDMAN
 2                                                     & DOWD LLP
                                                     MARK SOLOMON
 3                                                   DANIELLE S. MYERS
                                                     JUAN CARLOS SANCHEZ
 4                                                   655 West Broadway, Suite 1900
                                                     San Diego, CA 92101
 5                                                   Telephone: 619/231-1058
                                                     619/231-7423 (fax)
 6                                                   marks@rgrdlaw.com
                                                     dmyers@rgrdlaw.com
 7                                                   jsanchez@rgrdlaw.com

 8                                                   Counsel to Lead Plaintiff Norfolk County Council
                                                     as Administering Authority of the Norfolk
 9                                                   Pension Fund

10 DATED: June 17, 2020                              LABATON SUCHAROW
                                                     CAROL C. VILLEGAS
11

12
                                                                   s/ Carol C. Villegas
13
                                                                  CAROL C. VILLEGAS
14
                                                     140 Broadway
15                                                   New York, NY 10005
                                                     Telephone: 212/907-0700
16                                                   212/883-7524 (fax)
                                                     cvillegas@labaton.com
17
                                                     Counsel to Employees’ Retirement System of the
18                                                   State of Rhode Island

19                                            ATTESTATION

20            I, Shawn A. Williams, hereby attest, pursuant to N.D. Cal. Local Rule 5-1(i)(3), that

21 concurrence to the filing of this document has been obtained from each signatory.

22

23
                                                                  s/Shawn A. Williams
24                                                               SHAWN A. WILLIAMS

25                                            *       *      *

26                                                ORDER

27            Norfolk is appointed to serve as Lead Plaintiff in the Action pursuant to 15 U.S.C. §78u-

28 4(a)(3)(B).
     STIPULATION AND PROPOSED ORDER REGARDING TRANSITION AND APPOINTMENT OF
     LEAD PLAINTIFF AND LEAD COUNSEL - 4:19-cv-02033-YGR                                            -4-
     4820-6786-6047.v2-6/17/20
      Case 4:19-cv-02033-YGR Document 112 Filed 06/17/20 Page 6 of 9




 1            Norfolk’s selection of Robbins Geller Rudman & Dowd LLP as Lead Counsel is approved

 2 pursuant to 15 U.S.C. §78u-4(a)(3)(B)(v).

 3            Lead Counsel shall have the authority to speak for all Plaintiffs and Class members in all

 4 matters regarding the litigation, including, but not limited to, pretrial proceedings, motion practice,

 5 trial, and settlement.

 6            Lead Counsel shall make all work assignments in such a manner as to facilitate the orderly

 7 and efficient prosecution of this litigation, and to avoid duplicative or unproductive effort.

 8 Additionally, Lead Counsel shall have the following responsibilities:

 9            (a)       to brief and argue motions;

10            (b)       to initiate and conduct discovery, including, but not limited to, coordination of

11 discovery with Defendants’ counsel and the preparation of written interrogatories, requests for

12 admissions, and requests for production of documents;

13            (c)       to direct and coordinate the examination of witnesses in depositions;

14            (d)       to act as spokesperson at pretrial conferences;

15            (e)       to conduct trial on behalf of the class;

16            (f)       to call and chair meetings of Plaintiffs’ counsel as appropriate or necessary from time

17 to time;

18            (g)       to initiate and conduct any settlement negotiations with Defendants’ counsel;

19            (h)       to provide general coordination of the activities of Plaintiffs’ counsel and to delegate

20 work responsibilities to selected counsel as may be required, in such a manner as to lead to the

21 orderly and efficient prosecution of this litigation and to avoid duplication or unproductive effort;

22            (i)       to consult with and employ experts; and

23            (j)       to receive and review periodic time reports of all attorneys on behalf of Plaintiffs, to

24 determine if the time is being spent appropriately and for the benefit of Plaintiffs, and to determine

25 and distribute Plaintiffs’ attorneys’ fees, and to perform such other duties as may be expressly

26

27

28
     STIPULATION AND PROPOSED ORDER REGARDING TRANSITION AND APPOINTMENT OF
     LEAD PLAINTIFF AND LEAD COUNSEL - 4:19-cv-02033-YGR                                                     -5-
     4820-6786-6047.v2-6/17/20
      Case 4:19-cv-02033-YGR Document 112 Filed 06/17/20 Page 7 of 9




 1            (k)       authorized by further order of this Court.

 2            IT IS SO ORDERED.

 3 DATED: _________________________                   ____________________________________
                                                      THE HONORABLE YVONNE GONZALEZ
 4                                                    ROGERS
                                                      UNITED STATES DISTRICT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND PROPOSED ORDER REGARDING TRANSITION AND APPOINTMENT OF
     LEAD PLAINTIFF AND LEAD COUNSEL - 4:19-cv-02033-YGR                                     -6-
     4820-6786-6047.v2-6/17/20
      Case 4:19-cv-02033-YGR Document 112 Filed 06/17/20 Page 8 of 9




 1                                      CERTIFICATE OF SERVICE

 2            I hereby certify under penalty of perjury that on June 17, 2020, I authorized the electronic

 3 filing of the foregoing with the Clerk of the Court using the CM/ECF system which will send

 4 notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List, and I

 5 hereby certify that I caused the mailing of the foregoing via the United States Postal Service to the

 6 non-CM/ECF participants indicated on the attached Manual Notice List.

 7                                                       s/ Shawn A. Williams
                                                         SHAWN A. WILLIAMS
 8                                                       ROBBINS GELLER RUDMAN
                                                                & DOWD LLP
 9                                                       Post Montgomery Center
                                                         One Montgomery Street, Suite 1800
10                                                       San Francisco, CA 94104
                                                         Telephone: 415/288-4545
11                                                       415/288-4534 (fax)
                                                         E-mail: shawnw@rgrdlaw.com
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     4820-6786-6047.v2-6/17/20
6/17/2020      Case 4:19-cv-02033-YGR DocumentCAND-ECF-
                                                     112 Filed 06/17/20 Page 9 of 9
Mailing Information for a Case 4:19-cv-02033-YGR IN RE APPLE INC. SECURITIES LITIGATION
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

      Adam Marc Apton
      aapton@zlk.com

      Mary K. Blasy
      mblasy@rgrdlaw.com

      Frank H. Busch
      busch@wvbrlaw.com,pallister@wvbrlaw.com,barnes@wvbrlaw.com

      Christine M. Fox
      cfox@labaton.com,ndonlon@labaton.com,lpina@labaton.com,electroniccasefilings@labaton.com,fmalonzo@labaton.com,6312349420@filings.docketbird.com

      Melinda Haag
      mhaag@orrick.com

      J Alexander Hood , II
      ahood@pomlaw.com,tcrockett@pomlaw.com,abarbosa@pomlaw.com

      James Neil Kramer
      jkramer@orrick.com,lpatts@orrick.com,mwatkins@orrick.com,vmorse@orrick.com

      Jeremy A. Lieberman
      jalieberman@pomlaw.com,tcrockett@pomlaw.com,disaacson@pomlaw.com,abarbosa@pomlaw.com,lpvega@pomlaw.com

      Francis P. McConville
      fmcconville@labaton.com,HChang@labaton.com,lpina@labaton.com,9849246420@filings.docketbird.com,electroniccasefiling@labaton.com

      Danielle Suzanne Myers
      dmyers@rgrdlaw.com,dmyers@ecf.courtdrive.com,e_file_sd@rgrdlaw.com

      Jennifer Pafiti
      jpafiti@pomlaw.com,jalieberman@pomlaw.com,ahood@pomlaw.com,egoodman@pomlaw.com,disaacson@pomlaw.com,abarbosa@pomlaw.com

      Samuel H. Rudman
      srudman@rgrdlaw.com

      Juan Carlos Sanchez
      jsanchez@rgrdlaw.com

      Mark Solomon
      marks@rgrdlaw.com,e_file_sd@rgrdlaw.com,e_file_sf@rgrdlaw.com

      Alexander K. Talarides
      atalarides@orrick.com,lpatts@orrick.com,casestream@ecf.courtdrive.com

      Carol C. Villegas
      cvillegas@labaton.com,ndonlon@labaton.com,5739893420@filings.docketbird.com,lpina@labaton.com,jchristie@labaton.com,acoquin@labaton.com,fmalonzo@laba

      James Matthew Wagstaffe
      wagstaffe@wvbrlaw.com

      Steven Ray Wedeking , II
      swedeking@robbinsllp.com,notice@robbinsllp.com

      Shawn A. Williams
      shawnw@rgrdlaw.com,ShawnW@ecf.courtdrive.com,smorris@rgrdlaw.com,kennyb@rgrdlaw.com,e_file_sd@rgrdlaw.com,smorris@ecf.courtdrive.com

Manual Notice List

The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You may wish to use your mouse
to select and copy this list into your word processing program in order to create notices or labels for these recipients.

   (No manual recipients)




https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?456158057208679-L_1_0-1                                                                                                  1/1
